Citation Nr: 0326194	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Evaluation of a cervical/trapezius strain, evaluated as 
10 percent disabling as of April 22, 1994, and 20 percent 
disabling as of December 23, 2002.

2.  Evaluation of a thoracic strain, evaluated as 10 percent 
disabling as of April 22, 1994.

3.  Evaluation of a lumbosacral strain with disc disease, 
evaluated as 20 percent disabling as of April 22, 1994.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.

In a December 1997 decision, the RO implemented the Board of 
Veterans' Appeals (Board) May 1997 grant of service 
connection for:  1) a trapezius/cervical strain (a 0 percent 
rating was assigned as of April 22, 1994); 2) a thoracic 
strain (a 0 percent rating was assigned as of April 22, 
1994); and 3) lumbar disc disease (a 10 percent rating was 
assigned as of April 22, 1994).  In October 1999, the RO 
raised the veteran's rating for a cervical/trapezius strain 
from 0 to 10 percent disabling as of April 22, 1994.  In June 
2003, the veteran's rating for a cervical strain was raised 
from 10 to 20 percent as of December 23, 2002; her rating for 
a thoracic strain was raised from 0 to 10 percent as of April 
22, 1994; and her rating for a lumbar strain/disc disease was 
increased from 10 to 20 percent as of April 22, 1994.  The 
veteran appeals to the Board for higher ratings for a 
trapezius/cervical strain, a thoracic strain and a lumbar 
strain with disc disease.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In a September 1997 statement, the veteran withdrew claims 
for a higher rating for left knee retropatellar pain syndrome 
and service connection for sinusitis and left knee arthritis; 
as such, these matters need no longer be discussed.  

It is noted that the claim of a higher rating for a thoracic 
spine disability has been included as among the claims on 
appeallate review.  The Board acknowledges that the most 
recent statements from the veteran and her representative 
have solely regarded her cervical and lumbar spine 
disabilities; however, the veteran has never expressly 
withdrawn the claim for a higher rating for a thoracic spine 
disability; as such, the claim remains before the Board. 




REMAND

In an August 2002 statement, the veteran asserted that she 
received medical treatment for her spine in Texas, including 
at Lackland Air Force Base.  A review of the record suggests 
that there may be outstanding and pertinent medical records.  
As such, on remand, attempts should be made to obtain any 
outstanding Federal records.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c). 

In addition, the regulations pertaining to how spine 
disabilities have been revised.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  A review of the claims folder reveals that the 
current evidence on file is inadequate for rating purposes.  
In this regard, it is noted that the regulations pertaining 
to how spine disabilities are rated have been revised.  Given 
the change in regulations, a new examination is warranted. 

1.  Any outstanding records from the 
medical facilities at Brooks, Lackland, 
and Vandenburg Air Force Bases, regarding 
the veteran's spine disabilities (neck 
and back) should be obtained and 
associated with the claims folder. 

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and severity of her neck and 
back disabilities.  The claims folder 
should be forwarded to the examiner for 
review in conjunction with the 
examination.  All necessary testing 
should be completed to include range of 
motion studies in all planes.  Any 
neurological deficits should be described 
in full.  The veteran should also be 
apprised of the consequences of not 
showing up for a scheduled VA 
examination.  38 C.F.R. § 3.655.

3.  The entire claims file should be 
reviewed and the newly revised version 
of 38 C.F.R. § 4.71, Diagnostic Code 
5293 should be applied as should any 
other applicable Diagnostic Code 
including Diagnostic Code 5292.  If the 
claims remain denied, the case should 
be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

